


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), dated this 6th day of
August, 2013, by and between COLUMBIA PROPERTY TRUST, INC., a Maryland real
estate investment trust, with its principal place of business at One Glenlake
Parkway, Suite 1200, Atlanta, Georgia 30328 (the “Company”), and James A.
Fleming (“Executive”).
WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such employment, on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the Company and Executive, each intending to be legally bound,
covenant and agree as follows:
1.Employment and Term. Upon the terms and subject to the conditions set forth in
this Agreement, the Company hereby employs Executive, and Executive hereby
accepts such employment, for the term commencing on August 6, 2013 (the
“Effective Date”) and, unless otherwise earlier terminated pursuant to Section 4
hereof, ending on December 31, 2016 (the “Term”). If the Term expires and
Executive and Company agree that Executive will remain employed by the Company
but do not enter into a new employment agreement, then such employment shall be
“at-will” and this Agreement will be of no further force and effect other than
with respect to the provisions of this Agreement that are expressly intended to
survive the expiration of the Term.


2.Duties. During the Term, Executive shall be employed by the Company as the
Company's Executive Vice President and Chief Financial Officer and, as such,
Executive shall faithfully and to the best of his ability perform for the
Company the duties of such offices and shall perform such other duties of an
executive, managerial or administrative nature, which are consistent with such
offices, as shall be specified and designated from time to time by the Board of
Directors of the Company (the “Board”), and as an officer, manager, agent,
director or other representative with respect to any subsidiary, affiliate or
joint venture of the Company (each a “Subsidiary”) consistent with Executive's
position; provided, however, that Executive's service in such positions with any
Subsidiary that is not majority owned by the Company shall be subject to the
mutual agreement of Executive and the Company. Executive shall report to the
Chief Executive Officer. Executive shall devote his business time and effort
exclusively to the performance of his duties hereunder and shall not be employed
by, or provide business services to, any other person or entity. Notwithstanding
the foregoing, nothing herein shall prohibit Executive from (a) engaging in
personal investment activities for Executive and his family that do not give
rise to any conflict of interests with the Company or its affiliates; (b)
continuing to serve in directorships that Executive serves in at the time of the
Effective Date and that have been disclosed to the Company prior to the
Effective Date; (c) subject to prior approval of the Board, accepting
directorships unrelated to the Company that do not give rise to any conflict of
interests with the Company or its affiliates; and (d) engaging in charitable and
civic activities, so long as such activities and outside interests described in
clauses (a), (b), (c) and (d) hereof do not interfere, in any material respect,
with the performance of Executive's duties hereunder. Executive shall perform
his duties at the principal office of the Company.


3.Compensation.
3.1Salary. The Company shall pay Executive during the Term an initial base
salary at the rate of $425,000 per annum (the “Base Salary”), in accordance with
the customary payroll practices of the Company applicable to executive officers,
which Base Salary shall be pro-rated with respect to any partial calendar year
with respect to which Executive is employed by the Company or any Subsidiary.
The Compensation Committee of the Board (the “Compensation Committee”) shall
review Executive's Base Salary on an annual basis and may provide for increases
in Base Salary as it may in its discretion deem appropriate; any such increase
shall be deemed thereafter the Base Salary for purposes of this Agreement. The
Base Salary shall not be decreased during the Term without the written consent
of Executive.
3.2Cash Bonus. For calendar year 2013, the Company shall pay Executive a cash
bonus in the amount of $325,000, provided that Executive remains employed by the
Company through the date of payment of the Cash Bonus (as defined below) for
2013. For each calendar year during the Term that Executive is employed by the
Company, beginning with calendar year 2014, the Executive shall be eligible to
earn a cash bonus (the “Cash Bonus”), the amount of which will be determined by
the Compensation Committee; provided that, except as otherwise set forth in
Sections 4.4, 4.5 and 4.6, Executive shall only be entitled to receive a Cash
Bonus with respect to a calendar year if Executive remains employed by the
Company through the date of payment of the Cash Bonus with respect to such
calendar year. For each calendar year of the Term after 2013, the annual target
Cash Bonus for Executive will be an amount equal to ninety percent (90%) of
Executive's Base Salary for such calendar year (the “Target Cash Bonus”). The
Compensation Committee will establish metrics applicable to the business
performance of the Company and Executive's performance which, along with the
exercise of discretion by the Compensation Committee, will determine the amount
of Executive's Cash Bonus award on an annual basis. Each Cash Bonus shall be
payable no later than thirty (30) days after the completion of the audit of the
Company's annual financial statements for the applicable calendar year, but in
no event




--------------------------------------------------------------------------------




before the first day, or later than March 15th, of the calendar year following
the end of the calendar year for which such bonus has been earned.
3.3Long Term Incentive Award. For each calendar year during the Term that
Executive is employed by the Company, Executive shall be eligible to participate
in any long term incentive plan of the Company in effect from time to time (as
such plan is approved by the shareholders of the Company) (the “Incentive
Plan”). All long term incentive awards granted under the Incentive Plan shall be
granted by the Compensation Committee (each a “Long Term Incentive Award”);
provided, however, subject to the provisions of Section 4 hereof, Executive
shall only be entitled to receive a Long Term Incentive Award with respect to a
calendar year if Executive remains employed by the Company through the date of
the grant of such award. Long Term Incentive Award grants during the Term under
the Incentive Plan shall be made at such times, in such amounts and on such
terms (including, without limitation, vesting provisions) as the Compensation
Committee shall determine in its sole discretion; provided, however, Long Term
Incentive Awards granted in respect of Executive's or the Company's performance
for a Performance Period prior to the year of grant may be subject to time-based
vesting, but not additional performance based vesting, conditions. Each Long
Term Incentive Award shall be subject to the Incentive Plan and the award
agreement pursuant to which such Long Term Incentive Award is granted.
3.4Employee Benefits. So long as Executive is employed by the Company pursuant
to this Agreement, he shall be included as an eligible participant in all
present and future employee benefit and retirement plans of the Company
generally available to its employees, consistent with his position with the
Company, and Executive and his dependents shall have the right to be included in
the Company's hospitalization, major medical, disability and group life
insurance plans to the extent permitted by such plans. Executive acknowledges
that, notwithstanding any of the provisions of this Agreement, any of the
Company's benefit plans and programs may be modified from time to time and that
the Company is not required to continue any plan or program currently in effect
or adopted hereafter.
3.5Vacation. Executive shall be entitled to twenty (20) vacation days per
calendar year, which number shall be pro-rated with respect to any partial
calendar year with respect to which Executive is employed by the Company or any
Subsidiary and which vacation days shall otherwise be taken consistent with the
Company's vacation policies. Executive shall not take more than two (2)
consecutive weeks of vacation without prior approval. Vacation and other paid
time-off (“PTO”) shall be taken and provided in accordance with the Company's
vacation and PTO policies and plans for executive officers. Unused vacation
shall not accrue or carry over from year to year.
3.6Expenses. During the Term, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the performance of
Executive's duties hereunder in accordance with the Company's policies as in
effect from time to time for executive officers.
3.7Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any bonus, incentive-based, equity-based or other similar compensation
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is required to be recovered under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).


4.Termination. Notwithstanding any other provision of this Agreement to the
contrary, the provisions of this Section 4 shall exclusively govern Executive's
rights (except as otherwise expressly set forth herein) upon termination of
employment with the Company. Following Executive's termination of employment,
except as set forth in this Section 4, Executive (and Executive's legal
representative and estate) shall have no further rights to any compensation or
any other benefits under this Agreement.
4.1Definitions.
(a) “Accrued Bonus” means any Cash Bonus for a calendar year ended prior to the
termination date of Executive's employment (i) with respect to which the
Compensation Committee determines, in its reasonable discretion, that the
performance goals, conditions or metrics related thereto have been achieved; and
(ii) which has not been paid to Executive on or before the termination date of
Executive's employment.
(b)“Accrued Rights” means the sum of the following: (i) any accrued but unpaid
Base Salary through the date of termination; (ii) reimbursement for any
unreimbursed business expenses properly incurred by Executive in accordance with
Company policy through the date of termination; (iii) such rights, if any, under
any award granted to Executive pursuant to the Incentive Plan (including, but
not limited to, any vested Long Term Incentive Awards) and other compensation
arrangements; and (iv) benefits due under any indemnification, insurance or
other plan or arrangement to which Executive may be entitled according to the
documents governing such plans or arrangements (including, without limitation,
this Agreement), including, but not limited to, coverage under the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”) to which he and/or his
beneficiaries may be entitled under Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, as amended, and all related state and local laws.
(c)“Cause” means any of the following: (i) any intentional misconduct by
Executive in connection with the Company's or any Subsidiary's business or
relating to Executive's duties hereunder or a willful violation of law by
Executive in connection with the Company's or any Subsidiary's business or
relating to Executive's duties hereunder; (ii) an act of fraud,




--------------------------------------------------------------------------------




conversion, misappropriation or embezzlement by Executive with respect to the
Company's or any Subsidiary's assets or business or assets in the possession or
control of the Company or any Subsidiary; (iii) Executive's conviction of,
indictment for (or its procedural equivalent) or entering a guilty plea or plea
of no contest with respect to a felony; (iv) any act of dishonesty committed by
Executive in connection with the Company's or any Subsidiary's business or
relating to Executive's duties hereunder; (v) the willful neglect of material
duties of Executive or gross misconduct by Executive; (vi) substance abuse that,
in the Board's good faith determination, materially interferes with the
performance of Executive's duties to the Company or any Subsidiary; (vii)
Executive's material failure to (A) comply with the Company's reasonable and
customary guidelines of employment or reasonable and customary corporate
governance guidelines or policies, including, without limitation, any business
code of ethics adopted by the Board, or (B) use good faith efforts to comply
with the directives of the Board (provided that such directives are consistent
with the material terms of this Agreement and applicable law); (viii) any other
failure (other than any failure resulting from incapacity due to physical or
mental illness) by Executive to perform his material and reasonable duties and
responsibilities as an employee or director of the Company or any Subsidiary; or
(ix) any breach of the provisions of Section 5; provided that no condition or
circumstance set forth in clause (vii), (viii) or (ix) shall constitute Cause
unless such condition or circumstance continues without cure, if curable,
reasonably satisfactory to the Board within ten (10) days following written
notice thereof from the Company or any Subsidiary (except in the case of a
willful failure to perform his duties or a willful breach, which shall require
no notice or allow no such cure right). For purposes of the foregoing sentence,
no act, or failure to act, on Executive's part shall be considered “willful”
unless Executive acted, or failed to act, in bad faith or without reasonable
belief that his act or failure to act was in the best interest of the Company or
any Subsidiary.
(d) “Change of Control” shall be deemed to have occurred if:
(i)any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding the Company, any entity controlling, controlled by or under
common control with the Company, any director, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any such entity, and Executive and any “group” (as such term is used
in Section 13(d)(3) of the Exchange Act) of which Executive is a member), is or
becomes, in connection with a transaction or series of transactions, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding voting
securities; or
(ii)there shall occur any consolidation or merger of the Company where the
shareholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate fifty percent (50%) or more of
the combined voting power of the securities of the surviving entity or any
parent entity thereof, as applicable; or
(iii)there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company's assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by “persons” (as
defined above) in substantially the same proportion as their ownership of the
Company immediately prior to such sale or (B) the approval by shareholders of
the Company of any plan or proposal for the liquidation or dissolution of the
Company; or
(iv)the members of the Board at the beginning of the Term (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the members of the Board then still in
office who were then Incumbent Directors, shall be deemed to be an Incumbent
Director; provided, however, any person who is elected as a director as a result
of, or in connection with, (A) any consolidation, merger or reorganization of
the Company or any similar transaction or series of related transactions, or (B)
a solicitation of proxies by, or on behalf of, any person other than the Board
shall not constitute an Incumbent Director.
(e)“Current Year LTIP Award” means the dollar value of a Long Term Incentive
Award that Executive would be entitled to have granted to him in a subsequent
Performance Period for the then current Performance Period, subject to the
satisfaction of performance goals, conditions or metrics that have been
established by the Compensation Committee for the then current Performance
Period provided that Executive is employed by the Company on the date of the
grant of such award, provided, however, that solely for purposes of Section 4
hereof the dollar amount for the target level of Current Year LTIP Award for
2013 shall be $600,000.
(f)“Disability” means physical or mental incapacity whereby Executive is unable
for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twenty-four (24) consecutive month period to perform the essential
functions of Executive's duties.
(g)“Good Reason” shall exist where Executive gives notice to the Board of the
occurrence of any of the following without his express written consent: (i) the
failure of the Company to pay or cause to be paid Executive's Base Salary, Cash
Bonus or any other material compensation or benefits within five (5) days of the
date due; (ii) a material diminution in Executive's status, including title,
position, duties, authority or responsibility; (iii) the relocation of the
Company's executive offices to a location outside of a fifty (50) mile radius of
the Company's headquarters as of the date of this Agreement;




--------------------------------------------------------------------------------




or (iv) the Company directs Executive to engage in any unlawful activity.
Notwithstanding the foregoing, (A) Good Reason shall not be deemed to exist (I)
unless Executive gives to the Company a written notice identifying the event or
condition purportedly giving rise to Good Reason expressly referencing this
Section 4.1(g) within ninety (90) days of such event or the initial existence of
such condition or (II) at any time while there exists an event or condition
which could serve as the basis of a termination of Executive's employment for
Cause; and (B) if there exists an event or condition that constitutes Good
Reason, then the Company shall have thirty (30) days from the date notice of
Good Reason is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder; and if
the Company does not cure such event or condition within such thirty (30) day
period, then Executive shall have ten (10) business days thereafter to give the
Company notice of termination of employment on account thereof (specifying a
termination date no less than ten (10) days, nor more than thirty (30) days,
after the date of such notice of termination).
(h)“Performance Period” means the period of performance based on which a Long
Term Incentive Award may be granted or may vest, subject to the satisfaction of
performance goals, conditions or metrics for such period determined by the
Compensation Committee.
(i)“Pro-Rata Acceleration” means, with respect to any unvested Long Term
Incentive Award subject to subsequent performance-based vesting conditions,
that, upon the Compensation Committee's determination that the performance
goals, conditions or metrics related to the applicable Long Term Incentive Award
have been achieved (which performance goals, conditions or metrics may be
pro-rated in the sole discretion of the Compensation Committee to reflect the
period during the applicable Performance Period that Executive was actually
employed by the Company or any Subsidiary), such Long Term Incentive Award will
vest pro-rata based on a fraction, the numerator of which is the number of days
during the applicable Performance Period that the Executive was actually
employed by the Company or any Subsidiary, and the denominator of which is the
total number of days during the Performance Period.
4.2Termination by the Company for Cause or by Executive's Resignation without
Good Reason. During the Term, the Term of this Agreement and Executive's
employment hereunder may be terminated by the Company for Cause and shall
terminate upon Executive's resignation without Good Reason, and in either case
Executive shall be entitled to receive his Accrued Rights. Upon a termination,
during the Term, by the Company for Cause or by Executive's resignation without
Good Reason, any unvested Long Term Incentive Awards shall be forfeited.
4.3Death/Disability. During the Term, the Term of this Agreement and Executive's
employment hereunder shall terminate upon Executive's death or Disability, and
in either case Executive shall be entitled to receive (a) his Accrued Rights,
and (b) upon the Compensation Committee's determination, in its reasonable
discretion, that the performance goals, conditions or metrics related to the
Current Year LTIP Award have been achieved (which performance goals, conditions
or metrics may be pro-rated in the sole discretion of the Compensation Committee
to reflect the period during the then current Performance Period that Executive
was actually employed by the Company or any Subsidiary) and, if so, at what
level, an amount equal to the pro-rata portion of the Current Year LTIP Award
corresponding to such level of achievement determined by the Compensation
Committee, which pro-rata portion shall be based on a fraction, the numerator of
which is the number of days during the then current Performance Period that the
Executive was actually employed by the Company or any Subsidiary, and the
denominator of which is the total number of days in the then current Performance
Period. The amount payable pursuant to clause (a) of this Section 4.3 shall be
payable in a lump sum no later than ten (10) days following the date of the
termination of Executive's employment. The amount payable pursuant to clause (b)
of this Section 4.3, if any, shall be payable in a lump sum no later than thirty
(30) days following the determination of the Compensation Committee of
Executive's entitlement to receive a Current Year LTIP Award, but no later than
March 15th of the calendar year following the date of the termination of
Executive's employment. In addition, upon a termination, during the Term, as a
result of Executive's death or Disability, any unvested Long Term Incentive
Award (i) that is subject solely to a time-based vesting condition will become
vested immediately, and (ii) that is subject to subsequent performance-based
vesting conditions will vest, if at all, based on Pro-Rata Acceleration.
Executive or his representative shall have ninety (90) days or the period
specified in the grant or award, whichever is greater, to exercise any rights
contained in any such grant or award that are subject to exercise by Executive.
4.4Termination by the Company without Cause or Resignation by Executive for Good
Reason. During the Term, the Term of this Agreement and Executive's employment
hereunder may be terminated by the Company without Cause at any time and for any
reason or by Executive's resignation for Good Reason at any time upon ten (10)
days written notice by the terminating party, although the Company may waive
services during that period. If, during the Term, Executive's employment is
terminated by the Company without Cause (other than by reason of death or
Disability) or if, during the Term, Executive resigns for Good Reason, then
Executive shall be entitled to receive (a) the Accrued Rights, (b) any Accrued
Bonus, and (c) the sum of (i) an amount equal to one and one-half times
Executive's annual Base Salary at the time of termination and (ii) an amount
equal to (A) one and one-half (1.5) times Executive's Target Cash Bonus for
calendar year 2013 (which Target Cash Bonus for 2013 shall be $382,500 for
purposes of this Section 4.4) if termination occurs prior to the payment date of
Executive's Cash Bonus for 2013, or (B) one and one-half (1.5) times Executive's
average Target Cash Bonus for the three (3) calendar years (or such lesser
number of years during which Executive was employed hereunder) immediately
preceding the year of termination if termination occurs after the payment date
of Executive's Cash Bonus for 2013, which amounts shall be payable in a lump sum
(subject to Section 6.1) as soon as practicable following the Release Effective
Date (as defined in Section 4.7). In addition, in the event of a termination of
employment pursuant to this Section 4.4 during the Term and upon the
Compensation Committee's determination,




--------------------------------------------------------------------------------




in its reasonable discretion, that the performance goals, conditions or metrics
related to the Current Year LTIP Award have been achieved (which performance
goals, conditions or metrics may be pro-rated in the sole discretion of the
Compensation Committee to reflect the period during the then current Performance
Period that Executive was actually employed by the Company or any Subsidiary)
and, if so, at what level, Executive shall be entitled to receive an amount
equal to the pro-rata portion of the Current Year LTIP Award corresponding to
such level of achievement determined by the Compensation Committee, which
pro-rata portion shall be based on a fraction, the numerator of which is the
number of days during the then current Performance Period that the Executive was
actually employed by the Company or any Subsidiary, and the denominator of which
is the total number of days in the then current Performance Period. The amount
payable pursuant to the preceding sentence, if any, shall be payable in a lump
sum no earlier than the Release Effective Date and no later than thirty (30)
days following the determination of the Compensation Committee of Executive's
entitlement to receive a Current Year LTIP Award, but no later than March 15th
of the calendar year following the date of the termination of Executive's
employment. In addition, in the event of a termination of employment pursuant to
this Section 4.4 during the Term, if Executive timely and properly elects
continuation coverage under COBRA, then the Company shall reimburse Executive
for the difference between the monthly COBRA premium paid by Executive for
himself and his dependents and the monthly premium amount for such group health
plan coverage paid by similarly situated active executives.  Executive shall be
eligible to receive such reimbursement until the earliest of: (x) the eighteen
(18) month anniversary of the date of termination of Executive's employment; (y)
the date Executive is no longer eligible to receive COBRA continuation coverage;
and (z) the date on which the Executive becomes eligible to receive
substantially similar coverage from another employer.  In addition, in the event
of a termination of employment pursuant to this Section 4.4 during the Term, any
unvested Long Term Incentive Award (x) that is subject solely to a time-based
vesting condition will become vested immediately, and (y) that is subject to
subsequent performance-based vesting conditions will vest, if at all, based on
Pro-Rata Acceleration. Executive shall have ninety (90) days or the period
specified in the grant or award, whichever is greater, to exercise any rights
contained in any such grant or award that are subject to exercise by Executive.
4.5Termination following a Change of Control. In the event that, during the
Term, Executive's employment hereunder is terminated by the Company or its
successor without Cause or Executive resigns with Good Reason within twelve (12)
months following a Change of Control, Executive shall be entitled to receive (a)
the Accrued Rights, (b) any Accrued Bonus, and (c) the sum of (i) an amount
equal to two (2) times Executive's annual Base Salary at the time of termination
and (ii) an amount equal to (A) two (2) times Executive's Target Cash Bonus for
calendar year 2013 (which Target Cash Bonus for 2013 shall be $382,500 for
purposes of this Section 4.5) if termination occurs prior to the payment date of
Executive's Cash Bonus for 2013, or (B) two (2) times Executive's average Target
Cash Bonus for the three (3) calendar years (or such lesser number of years
during which Executive was employed hereunder) immediately preceding the year of
termination if the termination occurs after the payment date of Executive's Cash
Bonus for 2013, which amounts shall be payable in a lump sum (subject to
Section 6.1) as soon as practicable following the Release Effective Date. In
addition, in the event of a termination of employment pursuant to this
Section 4.5 during the Term and upon the Compensation Committee's determination,
in its reasonable discretion, that the performance goals, conditions or metrics
related to the Current Year LTIP Award have been achieved (which performance
goals, conditions or metrics may be pro-rated in the sole discretion of the
Compensation Committee to reflect the period during the then current Performance
Period that Executive was actually employed by the Company or any Subsidiary),
and, if so, at what level, Executive shall be entitled to receive an amount
equal to the pro-rata portion of the Current Year LTIP Award corresponding to
such level of achievement determined by the Compensation Committee, which
pro-rata portion shall be based on a fraction, the numerator of which is the
number of days during the then current Performance Period that the Executive was
actually employed by the Company or any Subsidiary, and the denominator of which
is the total number of days in the then current Performance Period. The amount
payable pursuant to the preceding sentence, if any, shall be payable in a lump
sum no earlier than the Release Effective Date and no later than thirty (30)
days following the determination of the Compensation Committee of Executive's
entitlement to receive a Current Year LTIP Award, but no later than March 15th
of the calendar year following the date of the termination of Executive's
employment. In addition, in the event of a termination of employment pursuant to
this Section 4.5 during the Term, if Executive timely and properly elects
continuation coverage under COBRA, then the Company shall reimburse Executive
for the difference between the monthly COBRA premium paid by Executive for
himself and his dependents and the monthly premium amount for such group health
plan coverage paid by similarly situated active executives.  Executive shall be
eligible to receive such reimbursement until the earliest of: (I) the eighteen
(18) month anniversary of the date of termination of Executive's employment;
(II) the date Executive is no longer eligible to receive COBRA continuation
coverage; and (III) the date on which the Executive becomes eligible to receive
substantially similar coverage from another employer.  In addition, in the event
of a termination of employment pursuant to this Section 4.5 during the Term, any
unvested Long Term Incentive Award (X) that is subject solely to a time-based
vesting condition will become vested immediately, and (Y) that is subject to
subsequent performance-based vesting conditions will vest, if at all, based on
Pro-Rata Acceleration. Executive shall have ninety (90) days or the period
specified in the grant or award, whichever is greater, to exercise any rights
contained in any such grant or award that are subject to exercise by Executive.
To the extent Executive is entitled to any payments, benefits and vesting
conditions set forth in this Section 4.5, Executive shall not be entitled to any
payments, benefits or vesting conditions set forth in Section 4.4 or Section
4.6.
4.6Termination of Employment by Expiration of the Term. If the Term of this
Agreement expires in accordance with Section 1 hereof, and in connection with
such expiration, Executive's employment with the Company is terminated




--------------------------------------------------------------------------------




by the Company or Executive resigns, then the provisions of Section 4.4 shall
not apply and (a) Executive shall be entitled to receive the Accrued Rights and
any Accrued Bonus, and (b) if, and contemporaneously with such expiration,
Executive's employment by the Company is terminated by the Company without Cause
or Executive resigns for Good Reason, then upon the Compensation Committee's
determination, in its reasonable discretion, that the performance goals,
conditions or metrics related to the Current Year LTIP Award have been achieved
(which performance goals, conditions or metrics may be pro-rated in the sole
discretion of the Compensation Committee to reflect the period during the
current Performance Period that Executive was actually employed by the Company
or any Subsidiary) and, if so, at what level, Executive shall be entitled to
receive an amount equal to the pro-rata portion of the Current Year LTIP Award
corresponding to such level of achievement determined by the Compensation
Committee, which pro-rata portion shall be based on a fraction, the numerator of
which is the number of days during the then current Performance Period that the
Executive was actually employed by the Company or any Subsidiary, and the
denominator of which is the total number of days in the then current Performance
Period. The amount payable pursuant to clause (b) of this Section 4.6, if any,
shall be payable in a lump sum no earlier than the Release Effective Date and no
later than thirty (30) days following the determination of the Compensation
Committee of Executive's entitlement to receive a Current Year LTIP Award, but
no later than March 15th of the calendar year following the date of the
termination of Executive's employment. In addition, if Executive's employment is
terminated pursuant to this Section 4.6, then any Long Term Incentive Award (i)
that is subject solely to a time-based vesting condition will become vested
immediately, and (ii) that is subject to subsequent performance-based vesting
conditions will vest, if at all, based on Pro-Rata Acceleration. For purposes of
this Section 4.6, in addition to those occurrences set forth in Section 4.1(g),
“Good Reason” shall also exist upon the occurrence of a proposed reduction in
Executive's Base Salary or a proposed material reduction in Executive's
aggregate target compensation for the calendar year commencing immediately
following the expiration of the Term; provided that such reduction occurs
without Executive's express written consent.
4.7General Release. Notwithstanding anything herein to the contrary, Executive
shall not be entitled to receive any payments or benefits, other than the
Accrued Rights, pursuant to Section 4.4, Section 4.5 or Section 4.6 hereof (and
Executive shall forfeit all rights to such payments) unless Executive has
executed and delivered to the Company a general release in form and substance as
attached hereto as Exhibit A (the “General Release”) within thirty (30) days
after Executive's date of termination (the “Release Execution Period”), and such
General Release remains in full force and effect, has not been revoked and is no
longer subject to revocation, and Executive shall be entitled to receive such
payments and benefits only so long as Executive has not materially breached any
of the provisions of the General Release (as specified in and subject to the
limitations set forth in Paragraph 3(c) of the General Release) or Section 5
hereof without cure of any such breach within ten (10) business days after a
notice from the Company specifying the breach. If the General Release is
executed and delivered and no longer subject to revocation as provided in the
preceding sentence, then any cash payments due to Executive shall be paid
(subject to Section 6.1) in accordance with the provisions of Section 4.4,
Section 4.5 or Section 4.6, as applicable. For purposes of this Agreement,
“Release Effective Date” means the date as of which the General Release,
executed by Executive and delivered to the Company, is no longer subject to
revocation. The first such cash payment shall include payment of all amounts
that otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon the termination of Executive's employment, and any payments scheduled to be
made after the Release Effective Date shall continue as provided herein.
Notwithstanding the foregoing, if the Release Execution Period begins in one
calendar year and ends in another calendar year and all or any portion of such
payments constitute non-exempt deferred compensation for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), then none of
such payments shall begin until such second calendar year.
4.8Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive's death) shall be communicated by
written notice to the other party, which notice indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated. For purposes of this
Agreement, the termination date shall mean: (a) in the case of Executive's
death, his date of death; (b) in the case of Executive's voluntary termination,
the last day of employment; and (c) in all other cases, the date specified in
the notice of termination.
4.9Employee Termination and Board/Committee/Officer Resignation. Upon
termination of Executive's employment for any reason, Executive's employment
with the Company and each Subsidiary shall be terminated automatically without
any further action and Executive shall be deemed to have resigned, as of the
date of such termination and to the extent applicable, from the Board (and any
committees thereof) and from any boards of directors (and any committees
thereof) of any Subsidiary and as an officer of the Company and any Subsidiary.
Executive shall confirm such resignation(s) in writing to the Company.
4.10Excess Parachute Payments.
(a)Certain Reductions in Agreement Payments. Anything in this Agreement to the
contrary notwithstanding, in the event a nationally recognized independent
accounting firm designated by the Company and reasonably acceptable to Executive
(the “Accounting Firm”) shall determine that receipt of all payments or
distributions by the Company and any Subsidiary and each of their respective
affiliates in the nature of compensation to or for Executive's benefit, whether
paid or payable pursuant to this Agreement or otherwise (a “Payment”), would
subject Executive to the excise tax under Code Section 4999, the Accounting Firm
shall determine as required below in this Section 4.10(a) whether to reduce any
of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) to the Reduced Amount (as defined in Section 4.10(d)). The




--------------------------------------------------------------------------------




Agreement Payments shall be reduced to the Reduced Amount only if the Accounting
Firm determines that Executive would have a greater Net After-Tax Receipt (as
defined in Section 4.10(d)) of aggregate Payments if Executive's Agreement
Payments were so reduced. If the Accounting Firm determines that Executive would
not have a greater Net After-Tax Receipt of aggregate Payments if Executive's
Agreement Payments were so reduced, then Executive shall receive all Agreement
Payments to which Executive is entitled.
(b)Accounting Firm Determinations. If the Accounting Firm determines that
aggregate Agreement Payments should be reduced to the Reduced Amount, the
Company shall promptly give Executive notice to that effect and a copy of the
detailed calculation thereof. All determinations made by the Accounting Firm
under this Section 4.10 shall be binding upon the Company and Executive (absent
manifest error) and shall be made as soon as reasonably practicable and in no
event later than fifteen (15) days following the date of Executive's
termination. For purposes of reducing the Agreement Payments to the Reduced
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
first be made by first reducing or eliminating those payments or benefits which
are payable in cash and then by reducing or eliminating payments which are not
payable in cash, in each case in reverse order beginning with payments or
benefits which are to be paid the farthest in time from date of Executive's
termination. For this purpose, where multiple payments or benefits are to be
paid at the same time, they shall be reduced or eliminated on a pro rata basis.
(c)Overpayments; Underpayments. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of Executive pursuant
to this Agreement which should not have been so paid or distributed (an
“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of Executive pursuant to this
Agreement which should have been so paid or distributed (an “Underpayment”), in
each case consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Company or Executive which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, Executive shall pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by Executive to the Company if and to the extent such payment would not
either reduce the amount on which Executive is subject to tax under Section 1
and Section 4999 of the Code or generate a refund of such taxes. In the event
that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be paid promptly (and in no event later than sixty (60) days following the
date on which the Underpayment is determined) by the Company to or for the
benefit of Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.
(d)Definitions. The following terms shall have the following meanings for
purposes of this Section 4.10:
(i)“Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code.
(ii)“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive's taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Executive in the relevant taxable year(s).
(e)Fees and Expenses. All fees and expenses of the Accounting Firm shall be paid
solely by the Company.


5.Restrictive Covenants.
5.1Confidentiality.
(a)Executive agrees that he shall not, during the Term or thereafter, use,
disclose or disseminate any Trade Secrets (as defined below) or other
Confidential Information (as defined below) of, or relating to, the Company or
any Subsidiary, except (i) as may be required to perform Executive's duties
hereunder during the Term or as required by applicable law or legal process, or
(ii) with the prior written consent of the Company. The obligations in this
Section 5.1 shall (A) with respect to Trade Secrets, remain in effect as long as
the information constitutes a Trade Secret under applicable law; and (B) with
respect to Confidential Information, remain in effect so long as such
information constitutes Confidential Information.
(b)“Confidential Information” means data and information: (i) relating to the
Company's business, regardless of whether the data or information constitutes a
Trade Secret; (ii) disclosed to Executive or of which Executive became aware of
as a consequence of Executive's relationship with the Company or any Subsidiary;
(iii) having value to the Company or any Subsidiary; (iv) not generally known to
competitors of the Company; and (v) which includes, without limitation, Trade
Secrets, methods of operation, information regarding acquisitions and
dispositions, tenant (including prospective tenant) and lease information,
shareholder information, financial information and projections, personnel data,
information of any third party provided to the Company or any Subsidiary which
the Company or Subsidiary is obligated to treat as confidential, and similar
information;




--------------------------------------------------------------------------------




provided, however, that such term shall not mean data or information (A) which
has been voluntarily disclosed to the public by the Company, except where such
public disclosure has been made without authorization from the Company; (B)
which has been independently developed and disclosed by others; or (C) which has
otherwise entered the public domain through lawful means.
(c)“Trade Secrets” means information, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by, or available to, the
public and which information: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
5.2Non-solicitation.
(a)During the Term and for the twelve (12) month period thereafter, Executive
shall not, unless such solicitation is made on behalf of the Company or one of
its Subsidiaries or such solicitation is made with the Company's prior written
consent, directly or indirectly, solicit, recruit, induce or otherwise encourage
any employee of the Company or any Subsidiary to (i) terminate his or her
employment relationship with the Company or such Subsidiary (except during the
Term in connection with the termination of an employee in a manner consistent
with Executive's responsibilities as Chief Financial Officer of the Company and
in compliance with the Company's and its Subsidiaries' policies), or (ii) be
employed by, or otherwise provide consulting or other similar services to, any
other person or entity engaged in the Company's business.
(b)During the Term and for the twelve (12) month period thereafter, Executive
will not, whether for his own account or for the account of any other person or
entity, (i) intentionally interfere with the Company's or any Subsidiary's
relationship with, or (ii) endeavor to entice away from the Company or any
Subsidiary, any tenant, co-developer or joint venturer of the Company or any
Subsidiary.
5.3Non-competition. During the Term and for a period of twelve (12) months
thereafter, unless Executive has obtained the prior written approval of the
Board, Executive shall not (a) in the geographic territory of the United States
of America, either (i) directly or indirectly, as an employee, consultant or
otherwise, perform, for or on behalf of a Competing Business (as defined below),
services that are the same as, or substantially similar to, the services that
Executive performed for the Company or any Subsidiary or (ii) become employed as
the Chief Executive Officer, Chief Financial Officer, President or Vice
President (or any similar position) of a Competing Business, or (b) have a
financial interest in a Competing Business, including, without limitation, as a
shareholder, officer, director or principal; provided, however, Executive may
own, directly or indirectly, solely as a passive investment, one percent (1%) or
less of any class of securities of any entity traded on any national securities
exchange. “Competing Business” shall mean a real estate investment trust that is
required to file periodic reports pursuant to the Exchange Act and that is
engaged in a business more than fifty percent (50%) of which is devoted to
acquiring, owning, operating, managing, developing or leasing commercial office
real estate properties.
5.4Non-disparagement. Executive agrees not to take any action or say anything to
any person during the Term or during the two (2) year period immediately
following any termination of Executive's employment hereunder that disparages
the Company or any Subsidiary.
5.5Company Policies. During the Term, Executive shall be subject to, and abide
by, all written policies and procedures of the Company provided to him,
including, without limitation, policies regarding the protection of confidential
or proprietary information and intellectual property and potential conflicts of
interest, except to the extent that such policies and procedures conflict with
the other provisions of this Agreement, in which case this Agreement shall
control. Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version to the extent made known to him.
5.6Intellectual Property. As between Executive and the Company, the Company
shall be the sole owner of all the products and proceeds of Executive's services
hereunder including, without limitation, all materials, ideas, concepts,
formats, suggestions, developments and other intellectual properties that
Executive may acquire, obtain, develop or create during the Term in connection
with his services hereunder, free and clear of any claims by Executive (or on
behalf of Executive) of any kind or character whatsoever (other than Executive's
rights and benefits hereunder). Executive shall, at the request of the Company,
execute such assignments, certificates or other instruments as the Company may
from time to time deem necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend the Company's right, title and interest in
and to any such products and proceeds of Executive's services hereunder
(provided that any such assignment, certificate or instrument shall not require
Executive to assign or transfer any rights in such intellectual property owned
by any third party, if any).
5.7General; Continuing Effect of Section 5. Executive and the Company intend
that: (a) this Section 5 shall be construed as a series of separate covenants;
(b) if any portion of the restrictions set forth in this Section 5 should, for
any reason whatsoever, be declared invalid by an arbitrator or a court of
competent jurisdiction, then the validity or enforceability of the remainder of
such restrictions shall not thereby be adversely affected; and (c) Executive
declares that the territorial and time limitations set forth in this Section 5
are reasonable and properly required for the adequate protection of the business
of the Company and its Subsidiaries. In the event that any such territorial or
time limitation is deemed to be unenforceable by an arbitrator or a court of
competent jurisdiction under applicable law, Executive agrees to the reduction
of the subject territorial or time limitation to the area or period which such
arbitrator or court shall have deemed enforceable. All of the provisions of this
Section 5 are in addition to any other written agreements on the subjects
covered herein that Executive may have with the Company or




--------------------------------------------------------------------------------




any of its Subsidiaries and are not meant to, and do not, excuse any additional
obligations that Executive may have under such agreements. Executive
acknowledges that: (i) the Company has separately bargained and paid additional
consideration for the restrictive covenants set forth in this Section 5; and
(ii) the Company will provide certain benefits to Executive hereunder in
reliance on such covenants in view of the unique and essential nature of the
services Executive will perform on behalf of the Company and the irreparable
injury that would befall the Company should Executive breach such covenants.
5.8Specific Performance. Executive acknowledges and agrees that the
confidentiality, non-solicitation, non-competition, intellectual property rights
and other rights of the Company referred to in Section 5 of this Agreement are
each of substantial value to the Company or its Subsidiaries and affiliates and
that any breach of Section 5 by Executive would cause irreparable harm to the
Company or its Subsidiaries, for which the Company or its Subsidiaries would
have no adequate remedy at law. Therefore, in addition to any other remedies
that may be available to the Company or any of its Subsidiaries under this
Agreement or otherwise, the Company or its Subsidiaries shall be entitled to
obtain temporary restraining orders, preliminary and permanent injunctions and
other equitable relief to specifically enforce Executive's duties and
obligations under this Agreement, or to enjoin any breach of this Agreement,
without the need to post a bond or other security and without the need to
demonstrate special damages.


6.Other Provisions.
6.1Compliance with Code Section 409A.
(a)This Agreement is intended to comply with Section 409A of the Code (“Section
409A”) or an exemption thereunder. This Agreement shall be construed,
interpreted and administered to the extent possible in a manner that does not
result in the imposition on Executive of any additional tax, penalty, or
interest under Section 409A. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. If any payment or benefit cannot be
provided or made at the time specified herein without the imposition on
Executive of any additional tax, penalty, or interest under Section 409A, then
such benefit or payment shall be provided in full at the earliest time
thereafter when such additional tax, penalty, or interest will not be imposed.
For purposes of Section 409A, (i) any payments to be made under this Agreement
upon a termination of employment that constitute “nonqualified deferred
compensation” within the meaning of Section 409A shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A; (ii) each payment made under this Agreement shall be treated as a separate
payment; and (iii) the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.
(b)All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Executive's lifetime (or during a shorter period of
time specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
(c)Notwithstanding any provision in this Agreement to the contrary, if, at the
time of Executive's separation from service with the Company, the Company has
securities which are publicly traded on an established securities market,
Executive is a “specified employee” (as defined in Section 409A) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under Section 409A, then the
Company will postpone the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) that are not otherwise exempt from
Section 409A until the first payroll date that occurs after the date that is six
(6) months following Executive's separation from service with the Company (as
determined under Section 409A). If any payments are postponed pursuant to this
Section 6.1(c), then such postponed amounts will be paid in a lump sum, without
interest, to Executive on the first payroll date that occurs after the date that
is six (6) months following Executive's separation from service with the
Company. If Executive dies during the postponement period prior to the payment
of any postponed amount, such amount shall be paid to the personal
representative of Executive's estate within sixty (60) days after the date of
Executive's death.
(d)Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.
6.2Compensation Committee. All discretionary and other actions and authority
granted to the Compensation Committee by this Agreement may be taken by the
Compensation Committee or by the full Board with any non-independent director
recusing himself therefrom.
6.3Indemnification. Executive shall be entitled to the same rights to
indemnification (and advancement of expenses) in connection with his service as
an executive officer of the Company or any of its Subsidiaries as those rights
to indemnification (and advancement of expenses) provided to the Company's
directors. Executive's rights to indemnification




--------------------------------------------------------------------------------




specifically include all such rights arising pursuant to, and to the fullest
extent permissible under, (a) the Company's Articles of Incorporation and
Bylaws; (b) any written agreements between the Company and its directors or
officers; (c) insurance policies providing coverage to the Company's and/or any
Subsidiary's directors, officers and employees, including any directors and
officers indemnification insurance; and (d) applicable law.
6.4Executive's Representations. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound. Executive represents and warrants that he is not subject to any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
any other obligation to any former employer or to any other person or entity in
any way relating to the right or ability of Executive to be employed by or
perform services for the Company and its Subsidiaries. Executive further
represents and warrants that he has not disclosed to the Company or to its
Subsidiaries, and covenants that he will disclose to the Company or to its
Subsidiaries or use in connection with his employment with the Company, any
Trade Secrets or proprietary information from any of his prior employers or from
any other person or entity.
6.5Cooperation in Third-Party Disputes. During the Term and for a period of
three (3) years thereafter, at the request of the Company, Executive shall
cooperate with the Company and its Subsidiaries and each of their respective
attorneys or other legal representatives in connection with any claim,
litigation, or judicial or arbitral proceeding against the Company or any of its
Subsidiaries or affiliates by any third party. Executive's duty of cooperation
shall include, but shall not be limited to, (a) meeting with the Company's or
its Subsidiaries' attorneys or other legal representatives by telephone or in
person at mutually convenient times and places in order to state truthfully
Executive's knowledge of the matters at issue and recollection of events; (b)
appearing at the Company's or its Subsidiaries' or their respective attorneys'
request (and, to the extent possible, at a time convenient to Executive that
does not conflict with the needs or requirements of Executive's then-current
employer or personal commitments) as a witness at depositions, trials or other
proceedings, without the necessity of a subpoena, in order to state truthfully
Executive's knowledge of the matters at issue; and (c) signing at the Company's
request declarations or affidavits that truthfully state the matters of which
Executive has knowledge. Such services will be without additional compensation
if Executive is then employed by the Company or any Subsidiary and for
reasonable compensation and subject to his reasonable availability if he is not
so employed. The Company shall promptly reimburse Executive for Executive's
actual and reasonable travel or other out-of-pocket expenses (including
reasonable attorneys' fees) that Executive may incur in cooperating with the
Company and its Subsidiaries under this Section 6.5.
6.6Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.
6.7Construction. Whenever the singular number is used in this Agreement and when
required by the context, the same shall include the plural and vice versa, and
the masculine gender shall include the feminine and neuter genders and vice
versa. The headings in this Agreement are for convenience only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any of its provisions. All references to the Company in this
Agreement shall include, unless the context otherwise requires, all Subsidiaries
and controlled affiliates of the Company. The parties acknowledge that this
Agreement is the result of arm's-length negotiations between sophisticated
parties represented by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
6.8Arbitration. Except as necessary for the Company and its Subsidiaries,
affiliates, successors or assigns or Executive to specifically enforce or enjoin
a breach of this Agreement (to the extent such remedies are otherwise
available), the parties agree that any controversy, claim, dispute or question
arising out of or relating to, or in connection with this Agreement or its
interpretation, performance or nonperformance, or any breach thereof, or
termination of Executive's employment, or any other aspect of the employment
relationship between Executive and the Company, whether arising in tort,
contract, statute, regulation or otherwise, including, without limitation,
claims of discrimination, harassment or retaliation under any federal, state or
local law or regulation, or any other dispute by and between the parties or
their Subsidiaries, affiliates, successors or assigns related thereto, shall be
submitted to binding arbitration in Atlanta, Georgia according to Georgia law
and the rules and procedures of the American Arbitration Association. The
decision of the arbitrators shall be final and binding as to any matter
submitted to them under this Agreement, and judgment on any award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. The
parties agree that each party shall bear its or his own expenses incurred in
connection with any such dispute. For the avoidance of doubt, no counsel for any
party shall be disqualified from representing such counsel's clients in
connection with any dispute hereunder as a result of such counsel's role in
negotiating or drafting this Agreement.
6.9Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, by nationally-recognized
overnight courier service or sent by certified, registered or express mail,




--------------------------------------------------------------------------------




postage prepaid. Any such notice shall be deemed given when so delivered
personally, when delivered by nationally-recognized overnight courier service
or, if mailed, five (5) days after the date of deposit in the United States
mails as follows:
If to the Company, to:
Columbia Property Trust, Inc.
One Glenlake Parkway
Atlanta, Georgia 30328
Attention: Chairman of the Board of Directors


If to Executive, to
James A. Fleming
One Glenlake Parkway
Atlanta, Georgia 30328


Any such person may, by notice given in accordance with this Section 6.9 to the
other parties hereto, designate another address or person for receipt by such
person of notices hereunder.
6.10Entire Agreement. This Agreement contains the entire agreement between the
parties and their predecessors with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto,
including, without limitation, any offer of employment letter sent by the
Company to Executive.
6.11Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
6.12Assignment. This Agreement, and Executive's rights and obligations
hereunder, may not be assigned by Executive, and any purported assignment by
Executive in violation hereof shall be null and void. This Agreement, and the
Company's rights and obligations hereunder, may not be assigned by the Company
except that the Company may assign its rights and obligations to any Subsidiary
or affiliate of the Company, provided that any such assignment shall not relieve
the Company of any obligations hereunder that are not performed by such
Subsidiary or affiliate, and any purported assignment by the Company in
violation hereof shall be null and void. Notwithstanding the foregoing, in the
event of any sale, transfer or other disposition of all or substantially all of
the Company's assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder to a successor in
interest to substantially all of the business operations of the Company.
6.13Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.
6.14Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 3.7, 4, 5, 6.1, 6.3, 6.5, 6.8, 6.9,
6.14 and 6.15 and the provisions of this Section 6 (to the extent necessary to
effectuate the survival of Sections 3.7, 4, 5, 6.5, 6.8, 6.14 and 6.15) shall
survive termination of this Agreement and any termination of Executive's
employment hereunder. Notwithstanding any other provision of this Agreement to
the contrary, Sections 5.2 and 5.3 shall not apply in the event of a termination
of Executive's employment that occurs upon or following the expiration of the
Term.
6.15Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the conflicts of laws principles thereof.
6.16Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
6.17Counterparts. This Agreement may be executed (and delivered via facsimile or
other electronic transmission) in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same Agreement.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has executed and delivered this Agreement, and the
Company has caused this Agreement to be executed and delivered, all as of the
day and year first above set forth.


COLUMBIA PROPERTY TRUST, INC.


By: /s/ John L. Dixon        
Name: John L. Dixon
Title: Chairman of the Board




/s/ James A. Fleming
James A. Flemming
















--------------------------------------------------------------------------------






Exhibit A
GENERAL RELEASE
This GENERAL RELEASE is entered into by James A. Fleming (the “Executive”) on
behalf of himself, his agents, attorneys, assigns, heirs, executors,
administrators, beneficiaries, and personal and legal representatives.


WITNESSETH


WHEREAS, Executive's employment with Columbia Property Trust, Inc. (the
“Company”) is terminated as of _____________, 20__;


WHEREAS, pursuant to Section 4.4, Section 4.5 or Section 4.6 (as applicable) of
that certain Employment Agreement, dated August 6, 2013, between the Executive
and the Company (“Agreement”), Executive is eligible to receive certain
post-termination severance payments, the receipt of which is expressly
conditioned upon the Executive's execution of this General Release;


THEREFORE, in consideration of the severance payments set forth in Section 4.4,
Section 4.5 or Section 4.6 of the Agreement (as applicable), the Executive
hereby agrees as follows:


1.    Representations. The Executive represents and agrees that he has had a
full and adequate opportunity to discuss and consider his claims. Further, the
Executive represents and agrees that:


a.    This General Release is written in a manner that he understands;


b.    This General Release and the promises made herein by Executive are granted
in exchange for consideration which is in addition to anything of value to which
he is already entitled;


c.    Executive has been advised to, by virtue of the receipt of this General
Release, and has had an opportunity to, consult with an attorney prior to
deciding whether to enter into this General Release;


d.    Executive has been given at least twenty-one (21) days within which to
consider this General Release. In the event Executive executes this General
Release prior to the end of the twenty-one (21) day period, he certifies by that
execution that he knowingly and voluntarily waived the right to the full
twenty-one (21) day consideration period, for reasons personal to him, with no
pressure by the Company or its representatives to do so; and


e.    Executive is being provided with seven (7) days following his execution of
this General Release to revoke his release of any claim under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”).
Should Executive elect to revoke his release of claims under the ADEA, he shall
provide notice to the Company as set forth in Section 6.9 of the Agreement.
Should Executive revoke his release of claims under the ADEA, the Executive
shall not be entitled to any post-termination severance payments pursuant to
Section 4.4, Section 4.5 or Section 4.6 of the Agreement, as applicable.


2.    NO ADMISSION OF LIABILITY. Executive agrees and acknowledges that this
General Release shall never at any time or for any purpose be construed as an
admission by the Company of any liability. The Company specifically disclaims
any liability to the Executive or to any other person or entity.
3.    General Release.     
a.    In exchange for the post-termination severance payments provided by the
Company, as set forth in Section 4.4, Section 4.5 or Section 4.6 of the
Agreement (as applicable), Executive, on behalf of himself, his agents,
attorneys, assigns, heirs, executors, administrators, beneficiaries, and
personal and legal representatives, hereby releases and forever discharges the
Company and any of its affiliates, subsidiaries, and related, parent or
successor corporations, its benefit plans and programs, and all of its present
and former agents, directors, officers, shareholders, employees, owners,
representatives, insurers, administrators, trustees, and attorneys (hereinafter
referred to as the “Released Parties”), or any of them, to the full extent
permitted by law, from any and all losses, costs, expenses, liabilities, claims,
causes of action (in law or in equity), suits, judgments, debts, damages, rights
and entitlements of every kind and description (hereinafter collectively
referred to as “Released Claims”), whether known or unknown, fixed or
contingent, directly or indirectly,




--------------------------------------------------------------------------------




personally or in a representative capacity, that he has now or may later claim
to have had against the Company or any other Released Party by reason of any
act, omission, matter, cause or thing whatsoever, from the beginning of time up
to and including the date of execution of this General Release, including,
without limitation, Released Claims arising out of his employment or the
termination of his employment with the Company.
b.    This general release includes, but is not limited to, all claims, manner
of actions, causes of action (in law or in equity), suits or requests for
attorneys' fees and/or costs under the Employee Retirement Income Security Act
of 1974; Title VII of the Civil Rights Act of 1964 as amended; the Age
Discrimination in Employment Act of 1967 (“ADEA”); the Older Worker's Benefits
Protection Act (“OWBPA”); the Americans with Disabilities Act; the
Rehabilitation Act of 1973; the Family and Medical Leave Act; the
anti-retaliation provisions of the Fair Labor Standards Act; the Equal Pay Act;
the Pregnancy Discrimination Act; the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”); the Occupational Safety and Health Act; the National Labor
Relations Act; the Genetic Information Nondiscrimination Act of 2008; 42 U.S.C.
§§ 1981 through 1988; any federal, state or local law regarding retaliation for
protected activity or interference with protected rights; and any state or local
law, including, but not limited to, common law claims of outrageous conduct,
intentional or negligent infliction of emotional distress, negligent hiring,
breach of contract, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, wrongful termination of employment,
interference with employment relationship, civil rights, fraud and deceit and
all other claims of any type or nature, including, without limitation, all
claims for damages, wages, compensation, vacation, reinstatement, medical
expenses, punitive damages, and claims for attorneys' fees. Executive and the
Company intend that this release shall discharge all Released Claims against the
Company and all other Released Parties to the full and maximum extent permitted
by law. Executive and the Company further agree that to the extent that the
waiving of certain claims is prohibited as a matter of law, this General Release
is not intended to waive any such claims.
c.    Except as necessary to enforce the terms of the Agreement, the Executive
covenants and agrees not to bring any claim against the Company or any other
Released Party concerning any of the matters covered by this General Release. In
the event that the Executive breaches this promise, and brings any claim against
the Company or any other Released Party concerning any of the matters covered by
this General Release, except as necessary to enforce the terms of the Agreement,
the Executive shall: (i) forfeit and tender back to the Company all of the
post-termination severance payments provided to the Executive pursuant to
Section 4.4, Section 4.5 or Section 4.6 of the Agreement within ten (10) days
except for $100.00, unless his action is based on the ADEA and/or OWBPA;
(ii) provide the Company at least ten (10) days prior to filing any action
written notice of any action or proceeding and a copy of the complaint or other
document by which such action is to be initiated; (iii) hold the Company and any
other Released Party harmless from any claim asserted in such action and
indemnify the Company from all costs and expenses, including attorneys' fees,
arising from the defense of such claim, unless his action is based on the ADEA
and/or OWBPA in which case costs and expenses, including attorneys' fees, are
governed by federal law. In addition, the dispute resolution provisions set
forth in Section 6.8 of the Agreement are incorporated herein and apply with
equal force to this General Release.
 
EXECUTIVE:
_____________________________            
JAMES A. FLEMING




_____________________________
Date








